Title: From John Adams to James Brackett, 10 February 1819
From: Adams, John
To: Brackett, James



Dear Sir
Quincy Feby. 10th: 1819.

I have received your letter of the 5th: of Feby. As you have not agreed to any of my proposals in my last letter I now make a new one and that is that we both write in a petition or requisition to the fence viewers of the town that they would go upon the spot choose their own surveyor examine all the witnesses that they may summon or that either party may produce before them & determine the boundary line between us  forever & if they decree a legal fence of stone wall or posts and rails to be erected between us I will pay for my half of it with pleasure. but this will not be necessary if they will erect permanent marks that may prevent our posterity from being puzzled as we have been & still are. this will satisfy me. The same fence viewers may assess the damages due to me for shaving off a forest of trees of several acres undoubtedly my property.
I request an immediate and direct answer to this letter.
I am as I have been for four score years as nearly as I can remember never your enemy but invariably your friend and I know if you & I could go upon the spot we could settle the controversy in a few hours but this supposition is as chimerical as it would be to summon our Great Grandfathers to arbitrate between us
John Adams
P.S. It is with astonishment that I see a pretension set up of any boundary or mark of boundary already agreed upon. no human being has ever had authority or colour of authority from me to agree upon any thing except what I have written to you in black & white. The fence viewers must have the whole subject at large before them unshackled & unembarrassed by any thing but by the law of the land
John Adams
